EXHIBIT 10.19

CONSULTING AGREEMENT

 

This AGREEMENT dated as of July 1, 2002 by and between Gail R. Wilsensky, an
individual ("Consultant") and Gentiva Health Services (U.S.A.), Inc. a Delaware
Corporation ("Gentiva"), with its principal place of business in Melville, New
York.

WHEREAS, Gentiva desires to retain Consultant to provide such services as
requested by Gentiva, and Consultant desires to render such services to Gentiva
on the terms of this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:

1.            Consulting Services; Term

1.1            Services.  Gentiva hereby retains Consultant to provide the
services set forth in the attached Exhibit A ("Services") and Consultant agrees
to provide such Services to Gentiva and its subsidiaries.  Such Services are
upon request by Gentiva, and nothing requires Gentiva to use Consultant for all
Services provided herein.  Consultant agrees to be generally available to
Gentiva during the term of this Agreement. 

1.2             Term.  The term of this Agreement shall be for one (1) year
commencing on June 1, 2002 (the "Effective Date") and expiring on May 31, 2003. 
This Agreement may be extended only in writing upon mutual agreement of the
parties.  

1.3            Professional Standards.  Consultant shall perform the Services
diligently and professionally and at high level of competency maintained by
other professional consultants in the same type of work. 

1.4            Contractual Relationship.  Consultant is an independent
contractor and is not an employee of Gentiva for any purpose, and shall not be
entitled to participate in any employee benefit program or receive any other
"fringe benefit" available to such employees, except such benefits provided to
Consultant under any separate agreement between Consultant and Gentiva. 
Consultant is not authorized to represent herself to be an agent of Gentiva, nor
is she authorized to enter into contracts on behalf of Gentiva or otherwise
commit Gentiva to any legally binding liabilities or obligations.

2.         Fee and Expenses; Invoices; Payments

2.1            Fee.  For the Services described herein, Gentiva agrees to pay
Consultant a monthly retainer of $2,000.00

2.2            Expenses.  Gentiva shall reimburse Consultant her reasonable
travel costs and other reasonable out-of-pocket expenses incurred in connection
with the performance of Consultant's Services hereunder.  Travel costs shall be
incurred in compliance with Gentiva's travel policies.  Gentiva shall not
reimburse Consultant for any professional membership dues or

--------------------------------------------------------------------------------

subscriptions or meeting fees incurred by Consultant in connection with any
meetings unless first discussed with Gentiva. 

2.3            Invoices.  Consultant shall submit a statement to Gentiva within
ten (10) business days following the end of the each month and shall describe to
Gentiva in reasonable detail the Services provided and the amount of time spent
in connection with the Services.  Consultant shall also submit a monthly invoice
for any expenses for which reimbursement is sought, attaching such documentation
as reasonably necessary to support the expense.  Gentiva shall pay Consultant
the monthly retainer fee and any expenses in arrears within fourteen (14) days
of Gentiva's receipt of the invoice from Consultant. 

3.            Consultant's Covenants

3.1            No Conflicts.            Consultant represents and warrants to
Gentiva that she is free to enter into this Agreement and that she has no other
commitment of any kind to anyone that would in any way hinder her acceptance of,
or the full performance of, her obligations under this Agreement, or the
exercise of her best efforts as a consultant to Gentiva.

3.2            Confidentiality.  Without the prior written consent of Gentiva,
Consultant shall not at any time (whether during or after the term of this
Agreement) use for her own benefit or purposes, or for the benefit or purposes
of any other person or entity other than Gentiva, or disclose (except in the
performance of her duties under this Agreement) in any manner to any person or
entity, any proprietary information belonging to or relating to the affairs of
Gentiva.  Consultant shall not disclose to any person or entity the nature of
the project for which Gentiva has engaged Consultant, or the specific inquiries
which Consultant is making for Gentiva (and the related responses received), or
solicit the engagement of Consultant or any of its employees by any potential
competitors of Gentiva in the field, where such solicitation is significantly
based on the information it shall have obtained in connection with the duties
she is performing for Gentiva. 

3.3            Right to Materials.  At the request of Gentiva, Consultant shall
turn over to Gentiva all materials developed by Consultant during or as a result
of the performance of her Services hereunder, without retaining any copy
thereof, and shall deliver to Gentiva copies of any printed research materials
obtained or used in connection with the Services.  Any and all final work
products created by consultant in connection with the Services shall be the
exclusive property of Gentiva and Consultant agrees to execute any documents
reasonably requested by Gentiva to evidence such ownership by Gentiva.  The
provisions of this Section shall not apply to any information that is or becomes
available to the public through no act or omission of Consultant.

3.4            Remedies.  Consultant hereby acknowledges and confirms that
Gentiva's remedy at law for any breach of any of Consultant's obligations under
Sections 3.2 or 3.3 of this Agreement would be inadequate, and that damages
would be difficult or impossible to ascertain, and consents that temporary and
permanent injunctive relief may be granted in accordance with equity in any
proceeding which may be brought to enforce any provision of such Sections,
without the necessity of proof of actual damage.  Consultant acknowledges that
(i) Gentiva has

2

--------------------------------------------------------------------------------

reserved and is to have the right to prove any damages which Gentiva is able to
prove resulting from any breach of any of Consultant's obligations under such
Sections, and (ii) the value of the consideration which Consultant is to receive
in connection with this Agreement is not to be considered as equivalent to, or
as evidence of, the amount of extent of any such damages.

4.            Termination

4.1            Termination.  This Agreement shall terminate (a) immediately upon
notice by Gentiva, in the event of any material failure by Consultant to observe
or perform her obligations hereunder, or (b) immediately upon notice by
Consultant, in the event of any material failure by Gentiva to observe or
perform its obligations hereunder or (c) upon thirty (30) days advance notice in
writing by either party, with or without cause. Termination shall not relieve
either party of obligations already incurred.

4.2            Winding Up.    Fifteen days prior to the termination of this
Agreement, Consultant shall bring the Services hereunder to an orderly
termination or transition to such persons as Gentiva may designate and if
required, shall prepare a final report of the status of the projects hereunder. 

4.3            Survival.  The provisions of Sections 3.1 through 3.4 of this
Agreement shall survive any termination of this Agreement.

5.         Notices

5.1            Notices.   Notices and other communications under this Agreement
shall be deemed to have been duly given if in writing and delivered in person,
by facsimile or mail, postage prepaid, certified or registered mail, return
receipt requested, addressed as follows:

If to Gentiva:

            Gentiva Health Services
            Attention:   Chief Executive Officer
            3 Huntington Quadrangle, 2S
            Melville, New York 11747

            If to Consultant:

             Dr. Gail Wilensky
             2807 Battery Place, NW
             Washington, DC 20016

Notices shall become effective upon receipt.  Either party may change the
address to which communications shall be directed to it hereunder by sending
notice thereof to the other party in the manner provided above.

3

--------------------------------------------------------------------------------

6.         General

6.1            Principal Contact.  Unless otherwise advised by Gentiva,
Consultant's principal contact with Gentiva shall be Ron Malone who will be
responsible for coordinating and directing the activities of Consultant under
this Agreement.

6.2            Entire Agreement.  This Agreement and Exhibit A hereto sets forth
the entire agreement and understanding of the parties concerning the subject
matter of this Agreement and supersedes any prior or concurrent agreements,
arrangements and understandings concerning such subject matter.  This Agreement
may be amended, superseded or canceled, and any of the terms or provisions
hereof may be waived or changed only in writing executed by both parties, which
specifically states that it amends, supersedes, or cancels this Agreement, or
waives or consents to a change from the terms or provisions hereof.

6.3            Successors and Assigns.  The terms and provisions of this
Agreement shall be binding on and inure to the benefit of Gentiva and its
respective successors and assigns.  This Agreement is a personal contract and
may not be assigned by Consultant.  

6.4            Waiver.  The failure of either party at any time or from time to
time to require performance of any other party's obligations under this
Agreement shall in no manner affect such party's right to enforce any provision
of this Agreement at a subsequent time, and the waiver by any person of any
right arising out of any breach shall not be construed as a wavier of any right
arising out of any other or subsequent breach.

6.5            Headings.  The Article headings contained in this Agreement are
for convenient reference only, and shall not in any way affect the meaning or
interpretation of this Agreement.

6.6            Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, other than
the conflict-of-laws provisions thereof that would otherwise require the
application of the law of any other jurisdiction.

4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this instrument as of the
date first above written.

 

 

DR. GAIL R. WILENSKY

 

            /s/ Dr. Gail R. Wilensky                       

 

 

 

 

GENTIVA HEALTH SERVICES (USA), INC.

 

BY:      /s/ Ron Malone                                   
       RON MALONE

 

5


--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING SERVICES

 

Consultant agrees to provide the following services to Gentiva:

1.         Advise CEO and other senior officers on regulatory and reimbursement
matters affecting home health;

2.         Advise Company on general health care trends which may affect the
company's current or future businesses;

3.         Advise the Company on trends which may impact federally funded
programs administered at state and local levels;

4.         Advise the CEO and other company representatives on effectively
presenting the company's positions and points of view to legislative groups;

5.         Assist company's representative in establishing contacts in
government whereby the company can share industry information.

 